ORDER
The Disciplinary Review Board on December 9, 1996, having filed with the Court its decision concluding that ALAN E. DENENBERG of CHERRY HILL, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that ALAN E. DENENBERG is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*456ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.